Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-21 are pending in this application.  
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-6, 8, 10-21, directed to: 
(1) a compound of formula (I);
(2) a composition comprising a compound of formula (I) with an auxiliary, solvent, carrier, surfactant or carrier;
(3) a method for controlling phytopathogenic fungi in crop protection comprising applying the compound of formula (I);
(4) a seed comprising a compound of formula (I);
(5) a method of treating or protecting a seed, including a seed of a transgenic plant, comprising applying a compound of formula (I) to a seed; and
(6) a method of treating a transgenic plant comprising applying a compound of formula (I).  
II. Claim 7, directed to multiple processes for preparing a compound of formula (I), which comprises at least one of the steps (a) to (g) as set forth in claim 7.

Invention groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the compound of formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 00/46184.  Compound 214 on page 41 of WO 00/46184 explicitly discloses a compound of Applicant’s formula (I).  Therefore, the inventions lack the same or corresponding special technical feature.  
Additionally, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) Compounds (for either Group I or Group II)
(1) compound of formula (I) wherein R4 and R5 form, together with the atom to which they are bonded or with additional atoms chosen from N, O, P and S, a 3- to 7-membered ring selected from the group consisting of cycloalkyl and heterocyclyl, or 
(2) compound of formula (I) wherein R4 and R5 are as set forth in claim 1 but excluding the species (1) as described above.
(B) Processes (only if invention Group (II) is elected): specific steps selected from (a) to (g), in the order that they are followed. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-8 and 10-21.
As noted previously, compound 214 on page 41 of WO 00/46184 explicitly discloses a compound of Applicant’s formula (I).  As for species (2) in the event group II is elected, WO 00/46184 discloses the reduction of a nitrobenzene derivative to an aniline derivative (page 15; see also pages 1-3 for variable definitions), which renders obvious Applicant’s process step (e):

    PNG
    media_image1.png
    237
    620
    media_image1.png
    Greyscale

Therefore, the species lack the same or corresponding special technical feature.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined (i.e. Group I or Group II) even though the requirement may be traversed (37 CFR 1.143), (ii) species as set forth above, even though the requirement may be traversed (37 CFR 1.143), and (iii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699